—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules prohibiting inmates from attempting to smuggle drugs into the facility and failing to comply with facility correspondence procedures. The misbehavior report relates that petitioner attempted to mail a letter which contained a secret code that, when deciphered, communicated a request that the addressee of the letter provide him with drugs in exchange for money when she came to visit him at the facility.
We confirm. Initially, we find that, notwithstanding petitioner’s assertions to the contrary, the misbehavior report was sufficiently detailed to apprise petitioner of the charges against him and afforded him the opportunity to prepare a defense (see, Matter of Lamage v Goord, 285 AD2d 724; Matter of See-gars v Goord, 245 AD2d 640, lv denied 91 NY2d 811). Moreover, we conclude that the misbehavior report, together with the evidence adduced at the hearing, including petitioner’s own *734admissions concerning the letter, constitute substantial evidence to support the determination of guilt (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 119; Matter of Green v McGinnis, 262 AD2d 897, lv dismissed 94 NY2d 931). Likewise, we are unpersuaded that the Hearing Officer was biased or improperly conducted his own investigation into the charges against petitioner (see, Matter of Caroselli v Goord, 274 AD2d 903). Petitioner’s remaining arguments have been examined and found to be lacking in merit.
Mercure, J. P., Crew III, Peters, Carpinello and Mugglin, JJ. Adjudged that the determination is confirmed, without costs, and petition dismissed.